Title: To Thomas Jefferson from Thomas Barclay, 20 November 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Cadiz, 20 Nov. 1792. Nothing consequential has happened in Morocco since his last letter, nor is there much chance of anything decisive happening this winter. Mahomet Proty, the customhouse official at Tetuán, the governor, “the Cadi,” and two customhouse clerks recently brought 100,000 dollars in customs duties to Suliman at Fez. Suliman levied a fine of 100,000 dollars on the people of Tetuán for delivering up to Slema the “Insignias of Royalty” entrusted to their care by the late Emperor Yezid. Having directed the Cadi to return, he holds the others hostage until the fine is paid and has put Proty and the governor in irons and confiscated their property, of which Benothman has gone to take possession with “all the other public effects at Tetuan.” Proty’s wives and children have fled to a sanctuary for safety. It seems unwise of Suliman to antagonize the people of Tetuán, for a rebellion in the north would probably invite an invasion from Ischem that might extinguish all his hopes. Ischem arrived at Mogador on 14 Oct. and quelled a disturbance in the district of Sergnor. Suliman and Ischem each have about 12,000 men under arms, but both are afraid to cross the Morbeya. Ben Assar with 15,000 men governs the province of Abda in the name of Ischem, though he is virtually independent, and Mahomet Belarosi, the basha of the northernmost province of Duguela, has an army and is attached to Suliman. The rest of the Empire is mainly engaged in agricultural pursuits. Nothing has been done, nor is there much chance anything will be done, about fitting out the galleys from Tangier. Spain has informed the governors of Tetuán, Tangier, and Larache that, being at peace with Morocco, it will take no part in its internal divisions, but that it would regard the fitting out of these vessels by Suliman as a declaration of war. Two xebecs are at Algeciras to keep watch on the galleys, and the governors have given assurances that no armed boats will be sent to sea. He has received this information from “the person through whose Department the Correspondence passed.” American vessels have ventured as far as Málaga, where seventeen of them loaded fruit. Navigation to that place has become even more secure as a result of the return of the Portuguese squadron from Naples. Although some of the vessels have gone home, Ramirez remains on cruise with an 80-gun ship, a frigate, and two brigantines.
